EXHIBIT 10.1


 
 
DRAFT #4.0_July 26, 2010
 
THIS DEBENTURE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THIS
DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE OR THE SHARES UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NYTEX ENERGY HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Original Issue Date: July ___, 2010
 
 $100,000.00
 
12% CONVERTIBLE DEBENTURE
 
DUE ______________, 201__
 
This Convertible Debenture is provided in accordance with the terms of that
certain Securities Purchase Agreement (the “Purchase Agreement”) by and among
NYTEX Energy Holdings, Inc., a Delaware corporation (the “Company”), and among
others, ____________________________________, together with its registered and
permitted assigns (the “Holder”), and is one of a series of duly authorized and
issued 12% Convertible Debentures of the Company designated as its 12%
Convertible Debenture, due _____________, 201__ (this debenture, the “Debenture”
and, collectively with the other debentures in this series, the “Debentures”).
 
FOR VALUE RECEIVED, the Company promises to pay to the Holder the principal sum
of $100,000.00 by _____________, 201__, or such earlier date as this Debenture
is required or permitted to be repaid as provided hereunder (the “Maturity
Date”), and to pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Debenture in accordance with the provisions
hereof.  This Debenture is subject to the following additional provisions:
 
Section 1.                      Definitions.  For the purposes hereof, in
addition to the terms defined elsewhere in this Debenture: (a) capitalized terms
not otherwise defined herein have the meanings given to such terms in the
Purchase Agreement, and (b) the following terms shall have the following
meanings:
 
“Base Conversion Price” shall have the meaning set forth in Section 5(b).
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Texas are authorized or required by law or other
government action to close.
 
“Change of Control Transaction” means the occurrence after the Original Issue
Date hereof of any of (i) an acquisition by an individual or legal entity or
“group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) the Company merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Company and, after giving effect to such transaction, the stockholders
of the Company immediately prior to such transaction own less than 50% of the
aggregate
 



12% CONVERTIBLE DEBENTURE – Page 1


 
 

--------------------------------------------------------------------------------

 

voting power of the Company or the successor entity of such transaction, or
(iii) the Company sells or transfers its assets, as an entirety or substantially
as an entirety, to another Person and the stockholders of the Company
immediately prior to such transaction own less than 50% of the aggregate voting
power of the acquiring entity immediately after the transaction, (iv) a
replacement at one time or within a three year period of more than one-half of
the members of the Company’s board of directors which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), or (v) the execution by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth above in (i) through (iv).
 
“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 PM (New York time)), or (b) if there is no such price
on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York
time)), or (c) if the Common Stock is not then listed or quoted on the Trading
Market and if prices for the Common Stock are then reported in the “pink sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) if the shares of Common Stock are not then
publicly traded the fair market value of a share of Common Stock as determined
by an appraiser selected in good faith by the Company’s board of directors.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter have been reclassified or changed.
 
“Conversion Date” shall have the meaning set forth in Section 4(a).
 
“Conversion Price” shall have the meaning set forth in Section 4(b).
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Debenture.
 
“Debenture Register” shall have the meaning set forth in Section 2(b).
 
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).
 
“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).
 
“Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement.
 
“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notice of Conversion of the Holder, if any,
(ii) all amounts owing to the Holder in respect of this Debenture shall have
been paid, (iii) there is an effective Registration Statement pursuant to which
the Holder is permitted to utilize the prospectus thereunder to resell all of
the shares issuable pursuant to the Transaction Documents (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future), (iv) the Common Stock is trading on the Trading Market
and all of the shares issuable pursuant to the Transaction Documents are listed
for trading on a Trading Market (and the
 



12% CONVERTIBLE DEBENTURE – Page 2


 
 

--------------------------------------------------------------------------------

 

Company believes, in good faith, that trading of the Common Stock on a Trading
Market will continue uninterrupted for the foreseeable future), (v) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, (vi) there is then existing no Event of Default or event
which, with the passage of time or the giving of notice, would constitute an
Event of Default, and (vii) no public announcement of a pending or proposed
Fundamental Transaction, Change of Control Transaction or acquisition
transaction has occurred that has not been consummated.
 
“Event of Default” shall have the meaning set forth in Section 8.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FDF Acquisition” means the Company’s acquisition of at least 80% of each class
of the outstanding equity securities of Francis Drilling Fluids, Ltd. on or
before December 31, 2010.
 
“FDF Acquisition Offering” means a separate offering by the Company of
securities of the Company for what the Company presently expects will be an
aggregate consideration of a minimum of $15,750,000 to consummate the FDF
Acquisition.
 
“Late Fees” shall have the meaning set forth in Section 2(c).
 
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
 
“Optional Redemption” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Amount” shall mean the sum of (i) 100% of the principal
amount of the Debenture then outstanding, and (ii) accrued but unpaid interest
and other amounts due in respect of the Debenture.
 
“Optional Redemption Date” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).
 
“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.
 
“Permitted Indebtedness” shall mean the Indebtedness existing on the Original
Issue Date.
 
“Permitted Lien” shall mean the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Company) have been established in accordance with GAAP; (b) Liens imposed by law
which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of business; (c) Liens which do not
individually or in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Company and its consolidated Subsidiaries;
 



12% CONVERTIBLE DEBENTURE – Page 3


 
 

--------------------------------------------------------------------------------

 

or (d) other Liens which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such Lien.
 
“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Company and the original
Holder are parties, as amended, modified or supplemented from time to time in
accordance with its terms.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering among other things the
resale of the Conversion Shares and naming the Holder as a Registering
Stockholder thereunder.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.
 
“Trading Day” means a day on which the following markets or exchanges are open
for trading securities: Nasdaq Capital Market, the American Stock Exchange, the
New York Stock Exchange or the Nasdaq Global Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange or the
Nasdaq Global Market.
 
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Company.
 
Section 2.                      Interest.
 
(a)           Payment of Interest.  The Company shall pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this
Debenture at the rate of 12% per annum, payable in arrears on the first Business
Day of each month following the date of closing and on the Maturity Date (each
such date, an “Interest Payment Date”), in cash.
 
(b)           Interest Calculations.  Interest shall be calculated and accrue
commencing on the Original Issue Date until payment in full of the principal
sum, together with all accrued and unpaid interest and other amounts which may
become due hereunder, has been made.  Interest
 



12% CONVERTIBLE DEBENTURE – Page 4


 
 

--------------------------------------------------------------------------------

 

shall cease to accrue with respect to any principal amount converted, provided
that the Company in fact delivers the Conversion Shares within the time period
required by Section 4(d)(ii).  Interest hereunder will be paid to the Person in
whose name this Debenture is registered on the records of the Company regarding
registration and transfers of this Debenture (the “Debenture Register”), as set
forth in Section 3(c) below.
 
(c)           Late Fee.  All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at the rate of 18% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) (“Late
Fees”) from the date such payment was due hereunder through and including the
date of payment.
 
(d)           Prepayment.  Except as otherwise set forth in this Debenture, the
Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder unless the agreements related to
the FDF Acquisition Offering requires the Company to prepay the Debenture.
 
Section 3.                      Registration of Transfers.
 
(a)           Transferability.  This Debenture is transferable by the Holder to
another Person, and, upon written notification of such transfer (including full
legal name of transferee, Employer Identification Number, address, and any other
information requested by the Company), the Company shall, within 10 Business
Days, deliver to such transferee an equal aggregate outstanding principal amount
of Debentures to such transferee.  No service charge will be made for such
registration of transfer.
 
(b)           Investment Representations.  This Debenture has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations.
 
(c)           Reliance on Debenture Register.  Prior to due presentment to the
Company for transfer of this Debenture, the Company and any agent of the Company
may treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.
 
Section 4.                      Conversion.
 
(a)           Voluntary Conversion.  At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture shall be
convertible into shares of Common Stock at the option of the Holder, in whole or
in part at any time and from time to time (subject to the limitations on
conversion set forth in Section 4(c) hereof); provided, however, that each such
conversion amount shall be at least $25,000.  The Holder shall effect
conversions by delivering to the Company the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”), specifying therein the
principal amount of this Debenture to be converted and the date on which such
conversion is to be effected (a “Conversion Date”).  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is provided hereunder.  Any Notice of Conversion shall
be accompanied by this Debenture for (i) issuance of a replacement debenture if
less than the entire principal amount of
 



12% CONVERTIBLE DEBENTURE – Page 5


 
 

--------------------------------------------------------------------------------

 

this Debenture, plus all accrued and unpaid interest thereon, is being
converted, or (ii) surrender if all amounts due hereunder have been
paid.  Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Debenture in an amount equal to the applicable
conversion.  The Company shall maintain records showing the principal amount
converted and the date of such conversions.  In the event of any dispute or
discrepancy, the Debenture Register shall be controlling and determinative in
the absence of manifest error.
 
(b)           Conversion Price.  Except as set forth in Section 5(a)(ii), the
conversion price in effect on any Conversion Date shall be equal to the lesser
of (i) $1.50 (subject to adjustment herein) (the “Set Price”) or (ii) 75% of the
offering price per share of the FDF Acquisition Offering (subject to adjustment
for forward and reverse stock splits, stock dividends, recapitalizations and the
like) (the “Floor Price”) (such lower price, the “Conversion
Price”).  Notwithstanding anything herein to the contrary, the Floor Price
calculated pursuant to Section 4(b)(ii) (and, therefore, the Conversion Price)
shall not be less than $1.00 (subject to adjustment for forward and reverse
stock splits, stock dividends, recapitalizations and the like).
 
(c)           Mechanics of Conversion.
 
(i)           Conversion Shares Issuable Upon Conversion of Principal
Amount.  The number of shares of Common Stock issuable upon a conversion
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Debenture to be converted by (y) the
Conversion Price.
 
(ii)           Delivery of Certificate Upon Conversion.  Not later than three
(3) Trading Days after the latter of the Conversion Date and the date the
Company receives the Conversion Notice, the Company will deliver or cause to be
delivered to the Holder (A) a certificate or certificates representing the
Conversion Shares which, to the extent allowed by applicable federal and state
securities laws and regulations, shall be free of restrictive legends and
trading restrictions (other than those required by the Purchase Agreement)
representing the number of shares of Common Stock being acquired upon the
conversion of this Debenture and (B) a bank check in the amount of any accrued
and unpaid interest.  The Company shall, if available and if allowed under
applicable securities laws, and if it is the Company’s standard practice, use
commercially reasonable efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.
 
(iii)           Failure to Deliver Certificates.  If in the case of any Notice
of Conversion such certificate or certificates are not delivered to or as
directed by the applicable Holder by the third (3rd) Trading Day after a
Conversion Date, the Holder shall be entitled by written notice to the Company
at any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the Company shall
immediately return the Debenture to the Holder.
 
(iv)           Reservation of Shares Issuable Upon Conversion.  The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of this Debenture, not less than such number of shares
of the Common Stock as shall (subject to the terms and conditions set forth in
the Purchase Agreement) be issuable
 



12% CONVERTIBLE DEBENTURE – Page 6


 
 

--------------------------------------------------------------------------------

 

(taking into account the adjustments and restrictions of Section 5) upon the
conversion of the outstanding principal amount of this Debenture.
 
(v)           Fractional Shares.  Upon a conversion hereunder the Company shall
not be required to issue stock certificates representing fractions of shares of
the Common Stock, but may if otherwise permitted, make cash payment in respect
of any final fraction of a share based on the VWAP at such time.  If the Company
elects not, or is unable, to make such cash payment, the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.
 
(vi)           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Debenture shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificate, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Debenture so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.
 
Section 5.                      Certain Adjustments.
 
(a)           Stock Dividends and Stock Splits.
 
(i)           If the Company, at any time while this Debenture is outstanding:
(A) pays a stock dividend or otherwise makes a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company pursuant to this
Debenture), (B) subdivides outstanding shares of Common Stock into a larger
number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
(ii)           Notwithstanding Section 5(a)(i) above, no adjustment to the Set
Price, Floor Price or Conversion Price shall be made as a result of the
Company’s planned 1-for-2 reverse stock split of the Common Stock which the
Company approved as of July 23, 2010.
 
(b)           Subsequent Equity Sales.  If the Company at any time while this
Debenture is outstanding, shall offer, sell, grant any option to purchase or
offer, sell or grant any right to reprice its securities, or otherwise dispose
of or issue (or announce any offer, sale, grant or any
 



12% CONVERTIBLE DEBENTURE – Page 7


 
 

--------------------------------------------------------------------------------

 

option to purchase or other disposition) any Common Stock entitling any Person
to acquire shares of Common Stock, at an effective price per share less than the
then Set Price (such lower price, the “Base Conversion Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which is issued in connection with such issuance, be
entitled to receive shares of Common Stock at an effective price per share which
is less than the Set Price, such issuance shall be deemed to have occurred for
less than the Set Price on such date of the Dilutive Issuance), then the Set
Price shall be reduced to equal the Base Conversion Price.  Such adjustment
shall be made whenever such Common Stock is issued.  Notwithstanding the
foregoing, no adjustment will be made under this Section 5(b) in respect of an
Exempt Issuance (as defined in the Purchase Agreement) or  in connection with
the FDF Acquisition Offering.  The Company shall notify the Holder in writing,
no later than the Business Day following the issuance of any Common Stock or
Common Stock Equivalents subject to this section, indicating therein the
applicable issuance price, or of applicable reset price, exchange price,
conversion price and other pricing terms (such notice the “Dilutive Issuance
Notice”).  For purposes of clarification, whether or not the Company provides a
Dilutive Issuance Notice pursuant to this Section 5(b), upon the occurrence of
any Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price regardless of whether the Holder accurately refers to the Base Conversion
Price in the Notice of Conversion.
 
(c)           Pro Rata Distributions.  If the Company, at any time while this
Debenture is outstanding, shall distribute to all holders of Common Stock (and
not to the holders of the Debenture) evidences of its indebtedness or assets
(including cash and cash dividends) or rights or warrants to subscribe for or
purchase any security, then in each such case the Set Price shall be adjusted by
multiplying such Set Price in effect immediately prior to the record date fixed
for determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith.  In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.
 
(d)           Reorganization, Reclassification, Consolidation, Merger or
Sale.  If any reclassification, recapitalization or reorganization, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other similar transaction, shall be
effected in such a way that holders of Common Stock shall be entitled to
receive, with respect to or in exchange for their shares of Common Stock,
securities or other assets or property (an “Organic Change”) and the Company is
the resulting or surviving corporation of such Organic Change, then, as a
condition of such Organic Change, provisions shall be made by the Company
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock of the Company purchasable
and receivable upon the exercise of this Debenture immediately prior to such
Organic Change) such shares of stock, securities or other assets or property as
may be issued or payable in connection
 



12% CONVERTIBLE DEBENTURE – Page 8


 
 

--------------------------------------------------------------------------------

 

with such Organic Change with respect to or in exchange for the number of
outstanding shares of such Common Stock purchasable and receivable upon the
exercise of this Debenture immediately prior to such Organic Change. In the
event of any Organic Change, appropriate provision shall be made by the Company
with respect to the rights and interests of the Holder of this Debenture to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Conversion Price and of the number of shares (or amount of
stock, other securities or property) purchasable and receivable upon the
conversion of this Debenture) shall thereafter be applicable, in relation to any
shares of stock, securities or property thereafter deliverable upon the exercise
hereof.  In the event of any Organic Change pursuant to which the Company is not
the surviving or resulting corporation, prior to the consummation thereof, the
corporation resulting from such Organic Change or the corporation purchasing
such assets shall assume by written instrument the obligation to deliver to the
Holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase.
 
(e)           Calculations.  All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding, on a fully diluted basis.
 
(f)           Notice to the Holder.
 
(i)           Adjustment to Set Price.  Whenever the Set Price is adjusted
pursuant to any of this Section 5, the Company shall promptly send each Holder a
notice setting forth the Set Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.
 
(ii)           Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be mailed to the Holder at its last address as it
shall appear upon the stock books of the Company, at least 20 calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of
 



12% CONVERTIBLE DEBENTURE – Page 9


 
 

--------------------------------------------------------------------------------

 

the Common Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice.  The Holder is entitled to convert this
Debenture during the 20-day period commencing the date of such notice to the
effective date of the event triggering such notice.
 
Section 6.                      Redemption.
 
(a)           Optional Redemption at Election of Company.  Subject to the
provisions of this Section 6, at any time after the Effective Date, the Company
may deliver a notice to the Holder (an “Optional Redemption Notice” and the date
such notice is deemed delivered hereunder, the “Optional Redemption Notice
Date”) of its irrevocable election to redeem some or all of the then outstanding
Debentures, for an amount, in cash, equal to the Optional Redemption Amount on
the 20th Trading Day following the Optional Redemption Notice Date (such date,
the “Optional Redemption Date” and such redemption, the “Optional
Redemption”).  The Optional Redemption Amount is due in full on the Optional
Redemption Date.  The Company may only effect an Optional Redemption if during
the period commencing on the Optional Redemption Notice Date through to the
Optional Redemption Date and through and including the date such shares of
Common Stock are issued to the Holder, each of the Equity Conditions shall have
been met.  If any of the Equity Conditions shall cease to be satisfied at any
time during the required period, then the Holder may elect to nullify the
Optional Redemption Notice by notice to the Company within three (3) Trading
Days after the first day on which any such Equity Condition has not been met
(provided that if, by a provision of the Transaction Documents, the Company is
obligated to notify the Holder of the non-existence of an Equity Condition, such
notice period shall be extended to the third Trading Day after proper notice
from the Company) in which case the Optional Redemption Notice shall be null and
void, ab initio.  The Company covenants and agrees that it will honor all
Notices of Conversion tendered from the time of delivery of the Optional
Redemption Notice through the date all amounts owing thereon are due and paid in
full.
 
(b)           Redemption Procedure.  The payment of the Optional Redemption
Amount pursuant to an Optional Redemption shall be made on the Optional
Redemption Date.  If any portion of the cash payment for an Optional Redemption
shall not be paid by the Company by the respective due date, interest shall
accrue thereon at the rate of 18% per annum (or the maximum rate permitted by
applicable law, whichever is less) until the payment of the Optional Redemption
Amount, plus all amounts owing thereon is paid in full.  Alternatively, if any
portion of the Optional Redemption Amount remains unpaid after such date, the
Holders subject to such redemption may elect, by written notice to the Company
given at any time thereafter, to invalidate ab initio such redemption as to
amounts not paid, notwithstanding anything herein contained to the contrary,
and, with respect the failure to honor the Optional Redemption as applicable,
the Company shall have no further right to exercise such Optional
Redemption.  Notwithstanding anything to the contrary in this Section 6, the
Company’s determination to redeem in cash or its elections under Section 6(b)
shall be applied among the Holders of Debentures ratably.  The Holder may elect
to convert the outstanding principal amount of the Debenture pursuant to
Section 4 prior to actual payment in cash for any redemption under this
Section 6 by fax delivery of a Notice of Conversion to the Company.
 
Section 7.                      Negative Covenants.  So long as any portion of
this Debenture is outstanding, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:
 



12% CONVERTIBLE DEBENTURE – Page 10


 
 

--------------------------------------------------------------------------------

 

(a)           other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind, including but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;
 
(b)           other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;
 
(c)           amend its certificate of incorporation, bylaws or other charter
documents so as to materially and adversely affect any rights of the Holder;
 
(d)           repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to the Conversion Shares to the extent permitted
or required under the Transaction Documents or as otherwise permitted or
contemplated by the Transaction Documents;
 
(e)           enter into any agreement with respect to any of the foregoing; or
 
(f)           pay cash dividends or distributions on any equity securities of
the Company, except to the extent permitted or required under the Transaction
Documents or as otherwise permitted or contemplated by the Transaction
Documents.
 
Section 8.                      Events of Default.
 
(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
(i)           any default in the payment of (A) the principal amount of any
Debenture, or (B) interest (including Late Fees) on, or liquidated damages in
respect of, any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured, within five (5) Trading Days;
 
(ii)           the Company shall fail to observe or perform any other covenant
or agreement contained in this Debenture or any other Debenture which failure is
not cured, if possible to cure, within the earlier to occur of (A) 5 Trading
Days after notice of such default sent by the Holder or by any other Holder and
(B)10 Trading Days after the Company shall become or should have become aware of
such failure;
 
(iii)           a default or event of default (subject to any grace or cure
period provided for in the applicable agreement, document or instrument) shall
occur under any of the Transaction Documents;
 
(iv)           any representation or warranty of the Company made herein or in
any other Transaction Document shall be untrue or incorrect in any material
respect as of the date when made or deemed made;
 



12% CONVERTIBLE DEBENTURE – Page 11


 
 

--------------------------------------------------------------------------------

 

(v)           (i) the Company shall commence a case, as debtor, a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or (ii) there is commenced a case
against the Company under any applicable bankruptcy or insolvency laws, as now
or hereafter in effect or any successor thereto which remains undismissed for a
period of 60 days; or (iii) the Company is adjudicated by a court of competent
jurisdiction insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or (iv) the Company suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or (v) the Company makes a general assignment for the benefit of creditors; or
(vi) the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or (ix) any corporate or other action is taken by the
Company for the purpose of effecting any of the foregoing;
 
(vi)           except in connection with the FDF Acquisition or FDF Acquisition
Offering, the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction, shall agree to sell or dispose of all or in excess of
33% of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction);
 
(vii)           a Registration Statement shall not have been filed with the
Commission on or prior to the earlier of (x) 150 days after the date hereof and
(y) 75 days after the closing of the FDF Acquisition; or
 
(b)           Remedies Upon Event of Default.  If any Event of Default occurs,
the full principal amount of this Debenture, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become, at
the Holder’s election, immediately due and payable in cash.  Commencing 10 days
after the occurrence of any Event of Default that results in the eventual
acceleration of this Debenture, the interest rate on this Debenture shall accrue
at the rate of 18% per annum, or such lower maximum amount of interest permitted
to be charged under applicable law.  Upon the payment in full of the entire
Debenture, the Holder shall promptly surrender this Debenture to or as directed
by the Company.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it.
 
Section 9.                      Miscellaneous.
 
(a)           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given and sent as follows:
 



12% CONVERTIBLE DEBENTURE – Page 12


 
 

--------------------------------------------------------------------------------

 

(i)           upon personal delivery to the party to be notified;
 
(ii)           when sent by confirmed facsimile if sent during normal business
hours of the recipient, or if delivered after normal business hours, then on the
next Business Day;
 
(iii)           three (3) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or
 
(iv)           one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.
 
If to the Company, to:
 
NYTEX Energy Holdings, Inc.
 
12222 Merit Drive, Suite 1850
 
Dallas, Texas 75251
 
Attention:  Kenneth Kase Conte, Chief Financial Officer
 
Facsimile:  (972) 770-4701
 
with a copy (which shall not constitute notice) to:
 
Strasburger & Price, LLP
 
901 Main Street, Suite 4400
 
Dallas, Texas 75202
 
Attention:  Kevin Woltjen, Esq.
 
Facsimile:  214-659-4025
 
If to the Holder, to:


 


 
________________________
 
with a copy (which shall not constitute notice) to:
 
__________________________
 
__________________________
 
__________________________
 
Attention:  _________________
 
Facsimile:  ________________
 
(v)           or at such other address as the Company or the Holder may
designate by written notice to the other in accordance with this Section 16.
 
(b)           Absolute Obligation.  Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, interest and
liquidated damages (if any) on, this Debenture at the time, place, and rate, and
in the coin or currency, herein prescribed.  This Debenture is a direct debt
obligation of the Company.  This Debenture ranks pari  passu with all other
Debentures now or hereafter issued under the terms set forth herein.
 



12% CONVERTIBLE DEBENTURE – Page 13


 
 

--------------------------------------------------------------------------------

 

(c)           Lost or Mutilated Debenture.  If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.
 
(d)           Governing Law; Venue.  THIS DEBENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
CONFLICTS OF LAWS RULES OR PRINCIPLES THEREOF.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SERVING
DALLAS COUNTY, TEXAS, FOR THE PURPOSES OF ANY ACTION ARISING OUT OF THIS
DEBENTURE, OR THE SUBJECT MATTER HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH ACTION (A) THAT SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, (B) THAT THE ACTION IS
BROUGHT IN AN INCONVENIENT FORUM, (C) THAT IT IS IMMUNE FROM ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ITS PROPERTY, (D) THAT THE VENUE OF THE SUIT, ACTION
OR PROCEEDING IS IMPROPER, OR (E) THAT THIS DEBENTURE, OR THE SUBJECT MATTER
HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  IN THE EVENT THAT ANY
PROVISION OF THIS DEBENTURE DELIVERED IN CONNECTION HEREWITH IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM TO SUCH STATUTE OR RULE OF LAW SO LONG AS
THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT
AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  ANY SUCH PROVISION
WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS DEBENTURE, WHICH SHALL
REMAIN ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS.
 
(e)           Attorneys Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Debenture, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys fees.
 
(f)           Waiver.  Any waiver by the Company or the Holder of a breach of
any provision of this Debenture shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Debenture.  The failure of the Company or the Holder to insist
upon strict adherence to any term of this Debenture on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Debenture.  Any waiver must be in writing.
 
(g)           Severability.  If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other
 



12% CONVERTIBLE DEBENTURE – Page 14


 
 

--------------------------------------------------------------------------------

 

persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Debenture as contemplated herein, wherever enacted, now or at any time
hereafter in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.
 
(h)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.
 
(i)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.
 
(j)           Assumption.  Any successor to the Company or surviving entity in a
Fundamental Transaction shall (i) assume in writing all of the obligations of
the Company under this Debenture and the other Transaction Documents pursuant to
written agreements in form and substance satisfactory to the Holder (such
approval not to be unreasonably withheld or delayed) prior to such Fundamental
Transaction and (ii) to issue to the Holder a new debenture of such successor
entity evidenced by a written instrument substantially similar in form and
substance to this Debenture, including, without limitation, having a principal
amount and interest rate equal to the principal amounts and the interest rates
of the Debentures held by the Holder and having similar ranking to this
Debenture, and satisfactory to the Holder (any such approval not to be
unreasonably withheld or delayed).  The provisions of this Section 9(j) shall
apply similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations of this Debenture.
 
*********************
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.
 


                                                                                                 
NYTEX ENERGY HOLDINGS, INC.






                                                                                                
By: __________________________________________________
                                                                          
                                                                                                      
Name:  _____________________________________________
                                                                         
                                                                                                      
Title:    _____________________________________________                                                                       









12% CONVERTIBLE DEBENTURE – Page 15


 
 

--------------------------------------------------------------------------------

 

ANNEX A
 


 
NOTICE OF CONVERSION
 


 
The undersigned hereby elects to convert principal under the 12% Convertible
Debenture of NYTEX Energy Holdings, Inc., a Delaware corporation (the
“Company”), due on December ___, 2010, into shares of common stock, par value
$.001 per share (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below.  If shares are to be issued in the name of
a person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith.  No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts determined in accordance with Section 13(d) of the Exchange Act,
specified under Section 4 of this Debenture.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
 
Conversion calculations:


Date to Effect
Conversion:  _______________________________________________                                                                                   


Principal Amount of Debenture to be Converted:  ______________________________
(must be at least $25,000)


Number of shares of Common Stock to be issued:  ______________________________


Signature: 
____________________________________________________________                                                                                     


Name: 
_______________________________________________________________                                                                                     


Address: 
_____________________________________________________________                                                                                     





ANNEX A


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


 
CONVERSION SCHEDULE
 


 
The 12% Convertible Debentures due on _____________, 201__, in the aggregate
principal amount of $100,000 issued by NYTEX Energy Holdings, Inc.  This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Debenture.
 
Dated:
 
Date of Conversion (or if first entry, Original Issue Date)
Amount of
Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion (or original
Principal Amount)
 
Company Attest
                                                                       








SCHEDULE 1


 
 

--------------------------------------------------------------------------------

 
